PER CURIAM.
The order denying the plaintiffs’ motion to strike the defendant’s claim for attorney’s fees under Section 768.56, Florida Statutes (1983), is reversed upon a holding that such a claim cannot lie where, as here, (a) the plaintiff takes a voluntary dismissal without prejudice of his medical malpractice action against a particular defendant or defendants, and (b) there is nothing in the record to indicate that the voluntary dismissal was taken for other than strategic reasons. Simmons v. Schimmel, 476 So.2d 1342 (Fla. 3d DCA 1985). The cause is remanded to the trial court with directions to strike the motion for attorney’s fees filed herein.
Reversed and remanded.
HUBBART and BASKIN, JJ., concur.